Title: From George Washington to Brigadier General John Tyler, 28 November 1779
From: Washington, George
To: Tyler, John


        
          Sir,
          Hd Qrs Wt Pt Novr 28th 1779
        
        I have recd yr favor of the 18th inst. by serjt Hebberd, who delivered with it Richd Bird—his Pocket Book containing sundry Papers 3 half Joes two Gu[i]neas & 100 Paper Dollars inclosed in a letter from his Wife—I have not the least doubt of his past Villainous conduct, and intentions to practice the same in future & shall therefore have him properly secured until he can be conveyed to Virginia where his offences from what appears seem most likely to meet with the punishment they deserve.
        I am much obliged by your promise of communicating such intelligence as may be important—We have nothing at all new in this quarter. I am Yr &.
        
          G.W.
        
      